Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-23 of U.S. Patent No. 11,061,643. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 combined with dependent claim 10 of the current application is an obvious broadened variation of independent claim 1 combined with dependent claim 2 of U.S. Patent No. 11,061,643.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 11-14, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2011/0157299A1, hereinafter Lee in view of Kim Jeong et al. (KE 2009-0036226A, hereinafter Kim).
Regarding claim 1, Lee discloses: A computing device, comprising: a processor (paragraphs: 0040; 0119) that is configured to communicate with an audio output device and a display to provide a video conferencing session having video and sound output (paragraph: 0015; 0025), the processor to produce, during the video conferencing session, i) video on the display that includes simultaneous images of a plurality of persons (paragraph: 0042; figs. 3-5) , and 1) sound output by the audio output device that includes audio of the plurality of persons, determine that there are multiple persons in the video conferencing session as shown in figs. 3-5), and determine when at least one of the multiple persons is speaking, and in response enhance audio and video as shown in figs. 4-5; paragraph: 0043-0044) of said at least one of the multiple persons, relative to audio and video of remaining one or more of the multiple persons (paragraphs: 0074-0076; 0088-0091)
Regarding claim 11, Lee discloses: A method for providing a video conferencing session having video and sound output, the method comprising: producing, during the video conferencing session, i) video on a display that includes simultaneous images of a plurality of persons (figs. 3-5), and ii) sound output by an audio output device that includes audio of the plurality of persons (paragraph: 0015; 0025); determining that there are multiple persons in the video conferencing session; and determining when at least one of the multiple persons is speaking, and in response enhancing audio and video of the at least one of the multiple persons who is speaking (paragraph: 0042; figs. 3-5), relative to remaining one or more of the multiple person paragraphs: 0074-0076; 0088-0091).
Lee differs from the claimed invention he does not specifically disclose underlined claim limitation as shown above such as determine when at least one of the multiple persons is speaking, and in response enhance audio.
However, Kim discloses: determine when at least one of the multiple persons is speaking, and in response enhance audio (abstract; fig. 4 and “Therefore, the video of the speaker can be easily distinguished from the video of the plurality of video call participants displayed on the display unit only by listening to the voice of the speaker through the headset.
In addition, the controller 140 reads the volume weight value corresponding to the speaker providing the voice signal from the storage 150 and provides a predetermined volume control signal to the audio codec 130 based on the read volume weight. The video of the predetermined speaker may be distinguished from the video of the multi-party video call partici   pant displayed in the unit 113.”: see the translation).

Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Lee’s system to provide for the following: determine when at least one of the multiple persons is speaking, and in response enhance audio as this arrangement would facilitate to distinguish speaking participant by audio as taught by Kim.
Regarding claims 2-4, 12-14, 6-7, 16-17, Lee further discloses: wherein the processor is configured to enhance video by minimizing or hiding the image of the remaining one or more of the multiple persons (fig. 5), wherein each person of the multiple persons is in a separate chat window, and the chat window of a speaking person is enhanced (410, fig. 4), wherein the chat widow is enhanced by a change in color, inclusion of a border, modification of the border, enlarging the chat window, or pulling the chat window to front on the display (figs. 4-5), wherein each person of the multiple persons is in a separate chat window, and the chat window of a speaking person is enhanced (fig. 4), wherein the chat widow is enhanced by a change in color, inclusion of a border, modification of the border, enlarging the chat window, or pulling the chat window to front on the display (figs. 4-5).
Claims 5, 8-9, 15, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kim as applied to claims 4, 14 above, and further in view of Khot et al. (US 2011/0115876A1, hereinafter Khot).
The combination differs from claims 5, 15 in that it does not specifically disclose: wherein the processor determines there are multiple persons in the video conferencing session by performing facial recognition on the video, or by performing voice recognition on the sound output.
However, Khot discloses: wherein the processor determines there are multiple persons in the video conferencing session by performing facial recognition on the video, or by performing voice recognition on the sound output (paragraphs: 0007; 0036).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the processor determines there are multiple persons in the video conferencing session by performing facial recognition on the video, or by performing voice recognition on the sound output as this arrangement would provide well-known means for determining number of participants in a video conference for use as taught by Khor.
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kim as applied to claim 1, 11 above, and further in view of Ujii (US 2010/0097438A1) and Van Schyndel (US PAT: 5,940,118).
The combination differs from claims 10, 20 in that it does not specifically disclose: wherein the processor selects one of the multiple persons in the video conferencing session by detecting a viewing user’s tap on an image of the selected person, and focuses on the selected person by transmitting a signal to a location of the selected user to process the audio of the selected person to better capture speech of the selected person.
However, Ujii teaches: wherein the processor selects one of the multiple persons in the video conferencing session by detecting a viewing user’s tap on an image of the selected person, and focuses on the selected person by transmitting a signal to a location of the selected user to process the audio of the selected person (paragraph: 0072) and Van Schyndel  discloses: to better capture speech of the selected person (col. 7 lines 42-58).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the processor selects one of the multiple persons in the video conferencing session by detecting a viewing user’s tap on an image of the selected person, and focuses on the selected person by transmitting a signal to a location of the selected user to process the audio of the selected person as this arrangement would facilitate to select a person to interact with in a conference as taught by Ujii;  to better capture speech of the selected person as this arrangement would facilitate to provide clear audio from the desired participant as taught by Van Schyndel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2011/0103624A1) to Ferren discloses systems and methods for providing direction audio in a video teleconference in meeting which teaches: Systems and methods are provided for providing directional audio in a video teleconference meeting. In one embodiment, a system is provided for providing directional audio in a video teleconference meeting. The system comprises a display formed of an acoustically transparent imaging surface and a plurality of speakers positioned about the display. The system further comprises a teleconference processor configured to receive video images of remote participants and audio data associated with sounds of the remote participants over a communication medium, display each participant about the display and provide audio data associated with a given participant to one or more speakers located close to or coincident with the displayed image of the respective remote participant.
--(2010/0040217A1) to Aberg et al. discloses system and method for identifying an active participant in a multiple user communication session which teaches: [0047] The graphical representations 18, 20 may be any desired graphical representation, for example, the graphical representation may in the form of an image, a picture, a caricature, a cartoon figure, an animated figure, a video, a text character, a symbol, a number or any symbol that may be used to distinguish one participant from another, etc. It may be desirable for the graphical representation to have at least one physical characteristic that is similar to the participant that the graphical representation is associated with. In addition, when the active participant switches from one user to another user, the graphical representation of the new active participant (e.g., the person currently speaking) may be automatically enlarged and the graphical representation of the prior active participant (now a passive participant) is reduced. In another embodiment, the graphical representation of the active participant is output in a predetermined manner. The predetermined manner includes any desirable manner, so long as the user of the electronic device is able to easily determine the active participant from the "non-active" participants.
--(US 2010/0284301A1) to Shaffer et al. discloses system for providing audio highlighting of participant  playout which teaches: [0014] In one embodiment, audible or audio highlighting may be added to a live conference or a playout of a recorded conference such that contributions by principal, or key, participants may be readily identified. Hence, when a listener identifies a contribution that is audibly highlighted, the listener is effectively alerted or notified that a principal is speaking. Audio highlighting may include, but is not limited to including, a tone that sounds just prior to or just after the beginning of a contribution or "talk burst" by a principal, an undertone that persists during the duration of a contribution by a principal, and/or an increased volume during the duration of a contribution by a principal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651